TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00815-CV


                                       N. D., Appellant

                                               v.

              Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
    NO. 13-0139-CPS1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


                                          ORDER

PER CURIAM

               Appellant N.D. filed her notice of appeal on December 22, 2014.              The

appellate record was complete January 5, 2015, making appellant’s brief due January 26,

2015. On January 27, 2015, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a) (providing 180 days for court’s final disposition). The accelerated schedule constrains

this Court’s leeway in granting extensions. In this instance, we will grant the motion in part

and order counsel to file appellant’s brief no later than February 13, 2015. If the brief is not

filed by that date, counsel may be required to show cause why she should not be held in

contempt of court.

               It is ordered on January 29, 2015.

Before Chief Justice Rose, Justices Goodwin and Field